                                                                                    E-FILED
                                                       Friday, 12 October, 2018 02:52:40 PM
                                                                Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
              FOR THE CENTRAL DISTRICT OF ILLINOIS


ALVIN BOWLES,                     )
                                  )
Plaintiff,                        )
                                  )       16-CV-4121
      v.                          )
                                  )
WARDEN STEPHANIE                  )
DORETHY, et al.,                  )
                                  )
Defendants.                       )


                                OPINION
MICHAEL M. MIHM, U.S. District Judge.
      On May 21, 2018, the Court denied summary judgment on

Plaintiff’s claims of deliberate indifference to Plaintiff’s seizure

disorder and a claim of excessive force, both claims arising from

incidents in the Hill Correctional Center in 2015. In that order, the

Court noted:

      The deliberate indifference claim survives summary
      judgment but is not ready for trial because Nurse Peggy
      has not been identified and served. “Doe” Defendants
      cannot be served, but Nurse Peggy is not exactly a Doe
      defendant. Plaintiff did provide Nurse Peggy’s first name
      and also provided the fact that Nurse Peggy was working
      at Hill Correctional Center on August 5, 2015. Further,
      defense counsel seems to know Nurse Peggy’s last name.
      (Pl.’s Dep. 57)(defense counsel telling Plaintiff that defense
      counsel did not represent Nurse Peggy because the Court

                                      1
     had not yet identified Nurse Peggy, and defense counsel
     asked Plaintiff if the name “Peggy Hendricks” sounded
     familiar to Plaintiff.).

           Plaintiff arguably did not understand that he needed
     to do anything to identify or serve Nurse Peggy. For cases
     proceeding in forma pauperis, the Court is required to
     serve the Defendants under Federal Rule of Civil
     Procedure 4(a)(3) and also must assist pro se plaintiffs to
     identify Doe defendants. See Donald v. Cook County
     Sheriff’s Dept., 95 F.3d 548, 556 (7th Cir. 1996)(“To the
     extent the [pro se] plaintiff faces barriers to determining
     the identities of the unnamed defendants, the court must
     assist the plaintiff in conducting the necessary
     investigation.”) Nurse Peggy’s part in the story is short
     but central, with Defendants Millard and Range pointing
     at Nurse Peggy to justify their own actions.

           This case will be stayed until Nurse Peggy is served.
     A status conference will then be held to discuss what
     additional discovery, if any, is needed, and to set final
     pretrial and trial dates. Significant additional discovery
     does not appear necessary. Either Nurse Peggy did or did
     not tell Defendant Range that nothing could be done until
     Plaintiff actually had a seizure. If Nurse Peggy did make
     that statement, a reasonable juror, even as a layperson,
     could find that such advice was blatantly inappropriate in
     the sense that Plaintiff should have at least been observed
     by someone until his auras passed. If Nurse Peggy denies
     the statement, that only raises another disputed fact for
     the jury to decide.

     (5/21/18 Order.)

     Nurse Peggy turned out to be Nurse Peggy Hendricks. She has

been served and has filed a motion to dismiss based on statute of

limitations grounds. She argues that Plaintiff must have brought his
                                  2
claim against her by March 1, 2018. The Court’s summary judgment

order issued in May 2018.

     Nurse Hendricks argues that relation back does not apply. Yet

even if relation back does not apply, equitable tolling is warranted,

an issue not addressed by Defendant Hendricks. Both the Court

and defense counsel for the IDOC defendants arguably gave Plaintiff

the impression that he had done everything necessary by identifying

Nurse Peggy’s first name in the complaint, along with her place of

employment and the date of the incident. In Plaintiff’s deposition,

IDOC defense counsel told Plaintiff, “At this point in time a Nurse

Peggy hasn’t been identified by the Court so I’m not, I haven’t been

brought in to defend her.” (Pl.’s Dep. 57.) That likely gave Plaintiff

the idea that the Court would identify Nurse Peggy and serve her,

which is an accurate impression since the Court does have a duty to

help pro se plaintiffs to identify Doe defendants. See Donald v. Cook

County Sheriff’s Dept., 95 F.3d 548, 555 (7th Cir. 1996)(reversing

dismissal of pro se complaint where plaintiff could have likely

identified individual defendants with help from the court.) Further,

Plaintiff filed a motion for status of service on January 12, 2017 and

was informed that all Defendants had been served and had filed
                                   3
Answers. (1/13/17 text order.) Given Plaintiff’s pro se, incarcerated

status and the mixed signals he received, equitable tolling is

warranted. See, e.g., Prince v. Stewart, 580 F.3d 571, 574 (7th Cir.

2009)(equitable tolling warranted where court’s reopening of case

arguable lulled pro se plaintiff into believing she had done

everything required). Plaintiff’s claim against Defendant Hendricks

will be decided on the merits.

       IT IS ORDERED:

       (1) Defendant Hendricks’ motion to dismiss is denied. (d/e

51.)

       (2) Discovery regarding the claim against Defendant

Hendricks closes December 31, 2018.

       (3) A final pretrial conference is set for Tuesday, January

22, 2019, at 11:00 a.m. Defense counsel shall appear in person.

Plaintiff shall appear by video.

       (4) The jury selection and trial are set to begin Monday

March 4, 2019, at 8:45 a.m.

       (5) The clerk is directed to issue a video writ to secure

Plaintiff’s presence at the final pretrial conference.

       ENTER: 10/12/18
                                   4
FOR THE COURT:        s/Michael M. Mihm
                     MICHAEL M. MIHM
                 UNITED STATES DISTRICT JUDGE




                  5
